DETAILED ACTION
This is in response to amendment filed on August 12, 2022. Claims 1-20 have been canceled. Claims 21-40 are pending.
Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on August 12, 2022.
Regarding independent claims 21, similar claim 29 and claim 36, Lopez et al. (US 20180096440 A1) disclose monitor a computing device associated with a user for an indication of a user interaction (¶[0015], [0031] and [0040]-[0042], Lopez, i.e., indicating of user interaction); collect context information associated with the user interaction (¶[0031] and [0040]-[0042], Lopez, i.e., data collection module 120 that collect context information and data associated with users); determine one or more characteristics of the user interaction (¶[0046]-[0047] and [0069]-[0070], Lopez, i.e., determining characteristics for user interaction based on the past user interaction patterns); and display an arrangement of the information relating to the context type and the information relating to the context type (element 132 of Fig.1; ¶[0071] and [0091], Lopez, i.e., generating a recommendation’s display for user). Vishwanath et al. (US 20160292283 A1) discloses determine a ratio of information related to the work/productivity context type to information related to context type (¶[0065]-[0068], Vishwanath).Turgeman (US 20170085587 A1) discloses a system for providing a personalized blend of relevant content to a user based on an inferred context (¶[0051]-[0052], Turgeman), the system comprising: at least one processing device (Fig.1, Fig.2, Turgeman) ; and at least one computer readable data storage device storing instructions that, when executed by the at least one processing device (Fig.1, Fig.2, Turgeman), cause the system to: receive an indication of a current user interaction on a computing device (¶[0051]-[0054], Turgeman, i.e., indicating of current user interaction); determine one or more characteristics of the current user interaction, the one or more characteristics associated with one or both of a first context type and a second context type (¶[0038]-[0039], [0041], [0092], [0146]-[0147], Turgeman, i.e., determine features that characterize the user interaction based the context type); determine a historic user interaction pattern having characteristics similar to the one or more characteristics of the current user interaction (¶[0041], [0161]-[0162] and [0165], Turgeman, i.e., the similarity level between current usage of the mouse to interact with the computerized service during the current usage session and historic usage of the mouse to interact with the computerized service during previous usage sessions of the user), the historic user interaction pattern categorized as one of the first context type or the second context type (¶[0161]-[0162], Turgeman); and determine a ratio of information related to the first context type to information related to the second context type (¶[0098], [0100], and [0137]-[0140], Turgeman, i.e., calculating a ratio between (A) said current number of occurrences of utilization of said particular type of data entry method during said usage session, corresponding to claimed “first context type”, and (B) an average number of occurrences of utilization of said particular type of data entry method during previous usage sessions, corresponding to claimed “second context type” of the user) and an arrangement thereof within a user interface to provide for display on the computing device (¶ [0100], [0102] and [0113], Turgeman, i.e., generating and displaying output table corresponding to the ratio). Cao et al. (US 20120296909 A1) discloses determine a context type for the current user interaction as one of the first context type or the second context type based on the determined one or more characteristics and the determined historic user interaction pattern patterns (¶[0021], [0037] and [0045]-[0046], Cao). However, the prior art fails to disclose or suggest the claimed provision “monitor a computing device associated with a user for an indication of a user interaction; collect context information associated with the user interaction; based at least in part on the collected context information, determine one or more characteristics of the user interaction, the one or more characteristics associated with work/productivity context type and a home/personal context type; based on the one or more characteristics of the user interaction, determine a ratio of information related to the work/productivity context type to information related to the home/personal context type, and determine an arrangement comprising a location and size of the information relating to the context type and the information relating to the context type” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
Osotio et al. (US 10783149 B2) disclose dynamic productivity content rendering based upon user interaction patterns.
Omoigui (US 20120191716 A1) discloses SYSTEM AND METHOD FOR KNOWLEDGE RETRIEVAL, MANAGEMENT, DELIVERY AND PRESENTATION.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
August 27, 2022